MEMORANDUM **
California state prisoner La Von Haney appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253(a), and we affirm.
Haney contends that the district court erred in denying his petition on the ground that his claim was moot, and alternatively on the ground that Haney failed to set forth evidence supporting his claim that the government breached his plea agreement.
We conclude that Haney’s claim is not moot. See Buckley v. Terhune, 441 F.3d 688, 699 n. 11 (9th Cir.2006) (en banc) (stating that “in a ease in which the state has already received the benefit of the bargain,” a defendant may seek either withdrawal of the plea (rescission) or specific performance); cf. Burnett v. Lampert, 432 F.3d 996, 1000-01 (9th Cir.2005) (case is moot where the actual injury for which defendant seeks relief cannot be redressed by a favorable decision issuing a writ of habeas corpus).
However, we conclude that the state court’s denial of Haney’s claim on the merits was neither contrary to nor an unreasonable application of clearly established Supreme Court law, in that Haney provided no evidence of the terms of the plea agreement. See 28 U.S.C. § 2254(d)(1); cf. Santobello v. New York, 404 U.S. 257, 262, 92 S.Ct. 495, 30 L.Ed.2d 427 (1971).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.